Title: From George Washington to Colonel Alexander McDougall, 4 December 1775
From: Washington, George
To: McDougall, Alexander

 

Sir
Cambridge December 4. 1775

Henry Knox Esqr. having informed me by a Letter from New York of the 27 Ultimo that upon his application you had been kind enough to promise your good offices in Congress, to have Twelve good Iron four pounders, with a Quantity of Shells & Shot directly sent to this Camp and also to spare Two Brass Six pounders; I have now the pleasure to acquaint you, that we are fully supplied with Shells & Shot from the Storeship, which has fortunately fallen into our hands, and there is no necessity that these two Articles should be sent: The Cannon are much wanted, and I shall be much Obliged by your having them forwarded hither as expeditiously as possible. I am Sir Your Humble Servant

Go: Washington

